ACCEPTED
                                                                                                   01-15-00083-CV
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                              7/10/2015 8:41:01 AM
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK

                                  NO: 01-15-00083-CV

                                                                             FILED IN
                  IN THE FIRST COURT OF APPEALS OF TEXAS
                                                      1st COURT OF APPEALS
                                                          HOUSTON, TEXAS
                                                                      7/10/2015 8:41:01 AM
                                                                      CHRISTOPHER A. PRINE
                          REYNALDO ROBLEDO, Appellant                         Clerk


                                            VS.

                            IDALIA M. ROBLEDO., Appellee


                      MOTION TO WITHDRAW NOTICE OF APPEAL

TO THE HONORABLE COURT OF APPEALS:

       REYNALDO ROBLEDO, appellant in this cause, files this motion to withdraw

his notice of appeal that was filed on January 21, 2015 and in support of such motion

shows:

       On December 23, 2014, the trial court signed a final judgment in cause number

2013-03363 in the 312TH DISTRICT COURT of Harris County, Texas.

       On January 21, 2015, appellant timely filed a motion for new trial.

       On February 9th , 2015, after the notice of appeal was filed, the trial court granted,

in part and within its plenary power, appellant’s timely filed motion for new trial.

       On June 9th and June 11th , of 2015, the trial court tried the issue of periodic child

support, as per the specific issue on which the new trial was granted. The Court further

made its rendition on June 11th , 2015 and has set the entry of its new judgment for July

21, 2015.

The District Clerk has listed the status of said case as on appeal and wishes to have the
appeal dismissed, before it enters the final judgment. Your appellant is in agreement.

       Appellant does not wish to appeal the trial court’s new final judgment.

       WHEREFORE, appellant prays the court grant this motion and order the dismissal

of his appeal in this cause.

                                           Respectfully submitted,

                                           __/S/_JOSE CANTU, JR.____
                                           Jose Cantu, Jr..
                                           Attorney for Appellant
                                           SBN: 03767400
                                           3801 Barnett St.
                                           Houston, Texas 77012-3019
                                           (713) 645-0303 (office)
                                           (713) 645-1117 (facsimile)




                   APPELLANT’S CERTIFICATE OF CONFERENCE

       The undersigned attorney for the appellant certifies that as of July 9 th, 2015, there

is no opposing counsel, but has notified opposing counsel in the trial court of his

intentions to which she does not object.


                                           ____/S?__JOSE CANTU, JR._____
                                           Jose Cantu, Jr..




                               CERTIFICATE OF SERVICE

       The undersigned attorney for the appellant certifies that a copy of this motion to

withdraw notice of appeal and re-designate the status of the parties was served on the
following counsel for all parties to the trial court’s judgment on the 9th day of July,

2015, as follows:

Ms. Kathleen M. Vossler, Attorney at Law
2209 Union St.
Houston, Texas 7707
Attorney for Idalia M. Robledo
By: facsimile to (713) 868-1445

                                              ___/S/_JOSE CANTU, JR.____
                                              Jose Cantu, Jr..